IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. PD-0307-21


                            SHOLOMO DAVID, Appellant

                                            v.

                               THE STATE OF TEXAS


           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE EIGHTH COURT OF APPEALS
                           EL PASO COUNTY

     HERVEY, J., delivered the opinion of the Court in which RICHARDSON,
NEWELL, KEEL, WALKER, and SLAUGHTER, JJ., joined. KELLER, P.J., and YEARY
and MCCLURE, JJ., concurred.

                                      OPINION

       Sholomo David, Appellant, was indicted for felony tampering with physical

evidence, a third-degree felony. The State’s theories were that Appellant “altered,”

“concealed,” or “destroyed” marijuana when he dumped it into a toilet containing water
                                                                                        David–2

and human waste during a police raid of the motel room he was in. 1 The jury convicted

Appellant and sentenced him to 30 years’ confinement as a habitual offender. Appellant

appealed and argued among other things that the evidence is legally insufficient to show

that he put the marijuana in the toilet and to prove that putting the marijuana into the

toilet with water and human waste altered, concealed, or destroyed it. The court of

appeals found the evidence legally insufficient and rendered an acquittal. We granted

review to decide whether the evidence is sufficient to show that Appellant altered or

destroyed the marijuana. Because we conclude that the evidence is legally sufficient to

show that Appellant altered the marijuana, we will reverse the judgment of the court of

appeals and remand the cause for it to address Appellant’s remaining issues.




       1
           Section 37.09(a) states, as relevant to this offense, that,

                (a) A person commits an offense if, knowing that an investigation or
                    official proceeding is pending or in progress, he:

                        (1) alters, destroys, or conceals any record, document, or
                            thing with intent to impair its verity, legibility, or
                            availability as evidence in the investigation or official
                            proceeding; . . .

                                      *      *       *

       TEX. PENAL CODE § 37.09.
                                                                                   David–3

                                          FACTS

                                     a. Background

       In June 2016, Special Agent Gabriel Nava, a member of the gang/organized crime

unit of the Criminal Investigations Division of the Texas Department of Public Safety,

was coordinating surveillance at the Studio and Rooms motel complex in El Paso because

he believed that drugs were being sold there. The motel was associated with drug dealing,

mostly crack cocaine and methamphetamine, as well as human trafficking by gang

members. There had also been multiple assaults related to the illegal activities and a

stabbing not long before this incident.

                              b. The Day Before the Raid

       The day before the raid, June 8, 2016, a criminal informant told police that drugs

were being sold in Room 15, so police set up a controlled buy. The undercover officer

went to Room 12, and a female answered the door. The female then went to Room 15,

obtained crack cocaine, returned to Room 12, and sold the drugs to the officer. Police

obtained search warrants for both rooms with plans to execute the search warrants the

following day.

                                 c. The Day of the Raid

       The following day, June 9, 2016, police surveilled the motel before executing the

search warrants, and they saw that the drug activity had shifted to Room 18. Lt. Nava

(then Special Agent Nava), who oversaw the operation, testified that he saw many brief,

hand-to-hand transactions, which in his experience, “tend to be quick street level deals

that are happening for narcotics.” In particular, he saw a female leave Room 18 numerous
                                                                                 David–4

times on foot to conduct hand-to-hand transactions with other people who approached on

foot. Another agent saw a male leave Room 18, walk across the street (where the agent

was parked), produce a glass pipe, and begin smoking a “white rock-like substance.”

Because the drug activity had moved to Room 18, Lt. Nava decided that the agents

needed to regroup. They assigned a team of officers to execute the search warrant at

Room 15 and for a team of officers to do a “knock and talk” at Room 18. 2 Police did not

execute the search warrant for Room 12 at that time because they had insufficient

personnel. Police then arrived in force, some in a marked car wearing gear identifying

themselves as state police. As they were arriving, a woman approaching Room 18 saw

them. She went to the open doorway of Room 18 and yelled something to the occupants,

but Lt. Nava could not hear what she said. The woman then stepped away from the door

and sat on the curb. As police approached the motel rooms announcing their presence and

ordering the occupants to show themselves, someone inside Room 18 slammed that door

shut. When Lt. Nava reached the door, he smelled the strong odor of marijuana and could

hear “a bunch of movements.” According to him, it was “obviously more than one person

-- quick movement.” He told other agents behind him to keep knocking and try to contact

the occupants while he proceeded to Room 15, his assignment, to execute the no-knock

search warrant.

      While Lt. Nava was executing the warrant, Special Agent Michael Carrasco had

continued directly to Room 18 and started knocking on the window. Other officers were


      2
        A “knock and talk” is where police knock on a door, hoping the occupants will
answer and cooperate.
                                                                                     David–5

already knocking on the door. Agent Carrasco could not see anything through the

window but heard the voices of multiple people and a lot of commotion inside the room,

“[l]ike shuffling of whatever they had inside -- their clothes or other things. You could

hear like a drawer trying to close.”

       Lt. Nava and Agent Carrasco breached Room 18 together. According to Lt. Nava,

the room was a mess, with clothing everywhere, “like they had been staying an extended

amount of time.” “The room had a very, very strong odor of marijuana,” and in plain

view there were “cigarette-type Swisher Sweets or Phillies or other types of things like

that, they tend to roll marijuana in . . . .” Agent Carrasco said that the odor of marijuana

“hit [him] like a rock.” There was paraphernalia all over the room, including a glass pipe

commonly used to smoke either crack cocaine or methamphetamine. In a drawer were

found a realistic-looking pistol BB gun and four cell phones. According to Lt. Nava, it is

typical for narcotics dealers to have multiple cell phones.

       There were two females in the immediate living area, and Lt. Nava and Agent

Carrasco heard someone in the bathroom. Agent Carrasco said that he was knocking on

the door and announcing himself as a police officer while ordering Appellant out, but

Appellant did not answer. Instead, Agent Carrasco started hearing “shuffling of stuff --

feet shuffling and movement.” At that point, Agent Carrasco tried to enter, but the door

was locked, so the team breached the door and found Appellant alone, completely

clothed, and standing in a one-to-two-foot space between the toilet and shower. Appellant

never said anything to police.
                                                                                        David–6

       In searching the bathroom, Lt. Nava found a loose green leafy substance in the

toilet. It had been mixed with water and excrement. He also saw some smaller glass pipes

at the bottom of the toilet. Lt. Nava believed that narcotics had been flushed prior to them

breaching the door and that they found only the remnants of what did not flush. A

photograph of the substance introduced by the State appears to show that some of the

substance is still burning. Lt. Nava said that they did not collect the loose marijuana

because it was only a usable amount that was mixed with water and human waste. 3 Lt.

Nava agreed with defense counsel that, had they collected the marijuana, it might have

been able to be tested. Agents arrested all the occupants for tampering with physical

evidence.

                                PROCEDURAL HISTORY

       The State indicted Appellant for tampering with physical evidence, a third-degree

felony. TEX. PENAL CODE § 37.09(a)(1). A jury found Appellant guilty. At punishment,

the State alleged and Appellant stipulated that he had previously been convicted of 11

prior felonies. 4 Appellant was subject to between 25 years to life confinement as a

habitual offender. Id. § 12.42(d). The jury sentenced him to 30 years’ confinement. He




       3
        Lt. Nava testified that the main goal of his team “was to disrupt and dismantle
organized criminal enterprises that were here operating within the El Paso area.”
       4
         Those offenses spanned multiple states and included harassment of a public
servant, assault of a public servant, escape, criminal restraint, terroristic threats, assault,
felon in possession of a firearm, and escape from a federal institution.
                                                                                      David–7

filed two motions for new trial, 5 and the trial court held three evidentiary hearings. The

motions were eventually overruled by operation of law.

       On appeal, Appellant raised four points of error, including that the evidence is

legally insufficient. David v. State, 621 S.W.3d 920, 922 (Tex. App.—El Paso 2021). A

split panel of the El Paso Court of Appeals agreed and further held that Appellant’s

conviction could not be reformed to reflect that he was convicted of the lesser-included

offense of attempted tampering with physical evidence. Id. at 928, n.1. The court of

appeals did not reach Appellant’s challenge to the sufficiency of other elements of the

offense or his other points of error. Id. The State then filed a petition for discretionary

review, which we granted, arguing that the court of appeals erred because the evidence is

legally sufficient to show that Appellant altered or destroyed the marijuana and that, even

if the evidence is insufficient, the court of appeals erred in holding that Appellant’s

conviction could not be reformed.

                                 LEGAL SUFFICIENCY

                                           a. Law

       A criminal conviction cannot stand unless it is supported by legally sufficient

evidence. Jackson v. Virginia, 443 U.S. 307, 318 (1979). Evidence supporting a

conviction is legally sufficient if a rational trier of fact could have found each element of

the offense beyond a reasonable doubt. Id. (citing In re Winship, 397 US. 358, 364


       5
         Trial counsel filed the first motion for new trial and argued that Appellant was
entitled to a new trial in the interest of justice. Appellate counsel was then appointed and
filed an amended motion for new trial raising substantive claims, including ineffective
assistance of trial counsel.
                                                                                      David–8

(1970)) The trier of fact is the exclusive judge of the credibility and weight of the

evidence and is allowed to draw any reasonable inference from the evidence so long as it

is supported by the record. Id. at 319. When reviewing the evidence, we consider the

combined and cumulative force of all the admitted evidence in the light most favorable to

the verdict. Id.; Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim. App. 2012). Direct

evidence and circumstantial evidence are equally probative, and circumstantial evidence

alone may be sufficient to uphold a conviction. Jackson, 443 U.S. at 324–25; Winfrey v.

State, 393 S.W.3d 763, 771 (Tex. Crim. App. 2013). The evidence need not negate every

conceivable alternative to a defendant’s guilt to be sufficient, Geesa v. State, 820 S.W.2d

154, 160–61 (Tex. Crim. App. 1991), and a conviction will be upheld if the evidence is

sufficient under any theory authorized in the charge. Anderson v. State, 416 S.W.3d 884,

889 (Tex. Crim. App. 2013) (citing Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim.

App. 2004)).

                         b. Hypothetically Correct Jury Charge

       To determine whether the evidence is legally sufficient, we compare the evidence

produced at trial to “the essential elements of the offense as defined by the hypothetically

correct jury charge.” Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). A

hypothetically correct jury charge “accurately sets out the law, is authorized by the

indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily

restrict the State’s theories of liability, and adequately describes the particular offense for

which the defendant was tried.” Id. The “law as authorized by the indictment” includes
                                                                                       David–9

the statutory elements of the offense and those elements as modified by the indictment.

Curry v. State, 30 S.W.3d 394, 404 (Tex. Crim. App. 2000).

                     TAMPERING WITH PHYSICAL EVIDENCE

       Section 37.09(a) states, relevant to this offense, that,

       (a) A person commits an offense if, knowing that an investigation or
           official proceeding is pending or in progress, he:

           (1) alters, destroys, or conceals any record, document, or thing
               with intent to impair its verity, legibility, or availability as
               evidence in the investigation or official proceeding; . . .

                                 *      *      *

TEX. PENAL CODE § 37.09(a)(1).

                                         ANALYSIS

                                       a. “Alteration”

       The indictment alleged that Appellant “did then and there knowing that an

investigation or official proceeding is pending or in progress alter, destroy, or conceal a

thing, to wit: drugs, with intent to impair its verity, legibility, or availability as evidence

in the investigation or official proceeding.” Therefore, the hypothetically correct jury

charge required the State to prove that (1) Appellant, (2) knew that an investigation or

official proceeding was pending or in progress and that he (3) altered, destroyed, or

concealed, (4) drugs, (5) with intent to impair their verity, legibility, or availability as

evidence in the investigation or official proceeding. While the State argued at trial that

Appellant’s actions altered, concealed, and destroyed the marijuana, the only two theories

of liability presented to this Court for review are whether Appellant altered or destroyed
                                                                                   David–10

the marijuana. Because we conclude that the evidence is legally sufficient to show that

Appellant altered the marijuana, we do not address the sufficiency of the evidence to

prove destruction.

       i.    The court of appeals erred in requiring proof of a change in chemical
             composition of marijuana to show that it was altered.

       The court of appeals held that the proof of “alteration” is insufficient because there

is no evidence about whether mixing loose marijuana with water and human waste

changed the chemical structure of the marijuana. David, 621 S.W.3d at 928. It appears

that the court of appeals’ conclusion was based on this Court’s decision in Stahmann v.

State, 602 S.W.3d 573 (Tex. Crim. App. 2020). In that case, the State alleged that

Stahmann altered a pill bottle by moving it when he threw it over a fence after he was

involved in a car accident. Id. at 578. In our analysis in that case, we noted that, “when a

defendant is alleged to have altered a physical thing,” “‘alter’ means that the defendant

changed or modified the thing itself . . . .” Id. at 579. We never said, however, that the

State had to put on evidence that the pill bottle had been chemically altered to prove that

Stahmann altered it. “Alter” is interpreted according to its common usage. Id. at 584. We

have said that word in its common usage can mean “to change; make different; modify.”

Williams v. State, 270 S.W.3d 140, 146 (Tex. Crim. App. 2008) (citing WEBSTER’S NEW

TWENTIETH CENTURY DICTIONARY OF THE ENGLISH LANGUAGE UNABRIDGED 52 (2d

ed.1983)). Another court of appeals has relied on dictionaries defining “alter” as, “to

make different without changing into something else” and “to make different in some

particular, as size, style, course, or the like; modify.” Ransier v. State, 594 S.W.3d 1, 12
                                                                                   David–11

(Tex. App.—Houston [14th Dist.] 2019, pet. granted) (citing Merriam-Webster’s Online

Dictionary and Dictionary.com). 6 The common thread among the definitions is that

“alter” has an expansive meaning in common usage that belies the court of appeals’

construction requiring proof of a change in the chemical composition of the marijuana. A

rational juror interpreting the word “alter” in its common usage could reasonably

conclude beyond a reasonable doubt that the marijuana had become inseparably

combined with the human waste, changing the nature and quality of the marijuana.

       ii.   The court of appeals erred when it determined that whether something was
             “altered” turns on whether the tampering permanently or only temporarily
             diminished the evidentiary value of the thing.

       The court of appeals’ conclusion that the alteration evidence was insufficient was

in part based on its comment that there was no evidence about whether the marijuana

could be dried and ingested, and still render someone intoxicated. David, 621 S.W.3d at

927–28. One way to interpret this comment is that the court of appeals was suggesting

that such evidence could have proven that the chemical composition of the marijuana had

not been changed. If that is the case, as we have already explained, it erred. Another way

to interpret this comment, however, is that the court of appeals believed that whether the

marijuana was altered turned on whether the marijuana’s evidentiary value could be

rehabilitated after it was diminished by mixing it with water and human waste. If that is

what it meant, it also erred. Based on the plain language of the statute, to commit the


       6
         This Court granted discretionary review in Ransier to address a different issue—
the lesser-included offense of attempted tampering with physical evidence and whether
the lack of a lesser-included offense instruction entitled Ransier to a new trial. Ransier v.
State, No. PD-0289-20 (Tex. Crim. App., pet. granted Aug. 19. 2020).
                                                                                  David–12

offense of tampering with physical evidence by alteration, a defendant must alter a

“record, document, or thing,” and he must do so with the requisite knowledge and intent.

TEX. PENAL CODE § 37.09(a)(1). There is no language in the statute expressly or

implicitly suggesting that altering a thing requires impairing the thing’s evidentiary value,

only that the person intended to do so. 7 Id.

       iii.   Appellant’s arguments are unavailing.

       Appellant argues that our decision in Rabb v. State, 434 S.W.3d 613 (Tex. Crim.

App. 2014) should control. In that case, Rabb swallowed a bag of drugs and was

convicted of tampering with physical evidence by destruction. Id. at 615. He was alleged

to have destroyed the bag of drugs. Id. We held that the evidence was legally insufficient

to prove “destruction” because there was no evidence that Appellant’s digestive process

destroyed the bag. Id. at 617–18. According to Appellant, “[i]f this Court could not find

that one can reasonably infer the destruction of a baggie of drugs by passage through a

person’s digestive tract then how can this Court find that marijuana must be destroyed or

altered by its presence in a toilet, even if accompanied by fecal matter.” Rabb is legally


       7
         This issue has come up before, albeit in the context of the “destroy” theory of
tampering. See Williams, 270 S.W.3d at 145 (citing Spector v. State, 746 S.W.2d 945
(Tex. App.—Austin 1988, no pet.)) (criticizing the Austin Court of Appeals’
interpretation that the destruction of evidence requires that the evidentiary value of the
thing to be destroyed and concluding that a glass crack pipe was destroyed when it was
shattered because it was “ruined and rendered useless” even though pieces of the broken
pipe could still be introduced into evidence); see also California v. Hill, 68 Cal. Rptr. 2d
375, 382 (Cal. Ct. App. 1997) (relying on Webster’s Third New International Dictionary
(1981) to reach the conclusion that “[t]he plain meaning of “destroy” is to ruin something
completely and thereby render it beyond restoration or use”)); but see State v. Majors,
318 S.W.3d 850, 859 (Tenn. 2010) (evidence is not “destroyed” unless the evidentiary
value of the thing is ruined).
                                                                                    David–13

and factually distinguishable. Rabb is about the destruction, not alteration, of physical

evidence. Also, while it is true that we said in Rabb that “the State did not present any

evidence on the condition of the baggie or its contents after Appellant swallowed

them . . . ,” id. at 617, the tampering in this case did not involve ingesting a bag with

marijuana in it or the marijuana passing through the human alimentary canal. It involved

dumping loose marijuana into a toilet bowl filled with water and human waste. While not

everyone would have known the substance was marijuana, anyone could have seen that

whatever was in the toilet was mixed with water and human waste.

       Appellant also contends that, “[t]he State would have this Court find that it can

meet its burden by officers testifying as to what they believe they saw and to their lay

opinions about the condition of evidence,” and he complains that, had the agents

collected the substance, it could have been tested and definitively proven to be marijuana.

On the one hand, it seems like Appellant is arguing that Lt. Nava’s and Agent Carrasco’s

testimony that the substance in the toilet bowl was marijuana is insufficient and that

expert testimony is required. We disagree. Lt. Nava and Agent Carrasco had many years’

experience with drugs at the Department of Public Safety, as both patrol officers and later

special agents in the organized crime unit, and they testified that the substance was

marijuana based on their training and experience. That is legally sufficient. With respect

to the condition of the substance, as previously explained, any person who saw the

substance in the toilet (which Lt. Nava and Agent Carrasco knew was marijuana) would

have seen that it was mixed with water and human waste.
                                                                                   David–14

       Finally, while Appellant discusses how the agents could have collected and tested

the marijuana, he does not explain how the failure to do so impacts the legal sufficiency

analysis. 8 Just because the agents could have collected the marijuana, dried it, and tested

it, does not mean that the agents had to collect the marijuana, nor does it mean that the

evidence is somehow “less sufficient” because they did not. Lt. Nava testified that they

did not collect the marijuana because it was only a usable amount mixed with water and

human waste. His reference to only a usable amount was to the fact that the undercover

drug operation was meant to bust a drug-dealing enterprise involving crack cocaine and

methamphetamine, not someone with a small amount of marijuana. We cannot blame Lt.

Nava and his team for choosing not to collect only a usable amount of loose marijuana

mixed with water and human waste. 9




       8
          While Appellant does not explain how the ability of the agents to collect and test
the marijuana informs the legal sufficiency issue, he does cite several cases involving
toilets in which police recovered crack cocaine. See e.g., Guillory v. State, Nos. 09-18-
00148-CR, 09-18-00149-CR, 09-18- 00150-CR, 2020 WL 216034 (Tex. App.—
Beaumont Jan. 15, 2020, no pet.) (mem. op., not designated for publication); Gordwin v.
State, Nos. 01-14-00343-CR & 1-14-00344-CR, 2015 WL 1967623 (Tex. App.—
Houston [1st Dist.] Apr. 30, 2015, pet ref’d) (mem. op., not designated for publication);
Diaz v. State, Nos. 13-13-00067-CR & 13-13-00068-CR, 2014 WL 1266350 (Tex.
App.—Corpus Christi Jan. 23, 2014, no pet.) (mem. op., not designated for publication).
       9
         Appellant could have been charged with possessing marijuana had it been
collected, but from a charging perspective, tampering with physical evidence is a third-
degree felony, and the State was able to elevate Appellant’s punishment range to 25 to
life using enhancements. TEX. PENAL CODE §§ 12.42(d), 37.09(a)(1). Possession of the
amount of marijuana in the toilet was only a Class B misdemeanor and at most could be
enhanced using one conviction, subjecting Appellant to between only 30- to 180-days
confinement and/or a fine not to exceed $2,000. Id. § 12.43(b); TEX. HEALTH & SAFETY
CODE § 481.121 (possession of marijuana).
                                                                                   David–15

                                          b. Identity

       Having found the evidence legally sufficient to show that the marijuana was

altered, we now must determine whether it is also sufficient to prove that Appellant is the

person who altered it. In concluding that the evidence was legally insufficient to prove

identity, the court of appeals emphasized that (1) there were three occupants in the motel

room, (2) that each person had opportunity and access to the toilet, and (3) that there was

no evidence about how long the marijuana had been in the toilet. By this, it appears to

have been suggesting that the evidence is insufficient because it could be interpreted to

support at least four different possibilities,

      • the marijuana could have already been in the toilet when the motel
        room was rented,

      • one of the women went into the bathroom that Appellant was
        already in, put the marijuana in the toilet with the water and
        human waste, left, then Appellant locked the door,

      • one of the women went into the bathroom, put the marijuana in
        the toilet with water and human waste, left, then Appellant
        entered and locked the door, or

      • Appellant was in the bathroom alone, he put the marijuana in the
        toilet, and he locked the door.

The court of appeals appears to have invoked the disavowed alternative-reasonable

hypotheses doctrine. 10 The issue here is whether the evidence is legally sufficient to show



       10
          The court of appeals also distinguished Diaz, 2014 WL 1266350, at *2, where
police found Diaz in a bathroom alone in which “cocaine was found around the rim of the
toilet with flecks of cocaine in the toilet water.” According to the court of appeals, Diaz is
distinguishable because in that case there were no other occupants, and Diaz told officers
that he was using the bathroom. David, 621 S.W.3d at 927.
                                                                                   David–16

Appellant put the marijuana in the toilet, not whether the evidence shows that someone

else might have done so.

       The court of appeals also misapplied the Jackson standard of review when it gave

undue weight to Lt. Nava’s testimony that he did not hear flushing sounds and by

requiring direct evidence that Appellant put the marijuana in the toilet. While hearing

flushing noises might further support the case against Appellant, the fact that Lt. Nava

did not hear flushing noises does not render the evidence insufficient.

       Finally, we disagree with the court of appeals’ conclusion that the only evidence

linking Appellant to the marijuana in the toilet was his proximity to the toilet. There is a

significant amount of other evidence. The evidence shows that Appellant did not comply

with the agents’ commands to exit the restroom and did not answer the agents in any

fashion despite that they were announcing themselves as police officers. Instead, the

agents began hearing sounds of movement in the room. Then, when they tried to enter,

the agents discovered that Appellant had locked the door. Finally, after forcing their way

in, agents found Appellant “just standing there” fully clothed in a tiny one-to-two-foot

space between the toilet and the unused shower, and Appellant continued to remain

silent. While searching the bathroom, agents found loose marijuana in toilet water with

human waste in it. Some of the marijuana appeared to still be burning. There were also

small pipes at the bottom of the toilet. A rational jury could reasonably infer from this

evidence that Appellant was not using the toilet or showering but was instead trying to

dispose of drugs and paraphernalia before the motel room was imminently raided. We

agree with the State that “the most rational, common-sense inference from this
                                                                                 David–17

circumstantial evidence is that [Appellant], who was alone in the locked bathroom with

the tampered-with evidence, was the person who placed the marijuana in the toilet.”

                                     CONCLUSION

       Having found the evidence legally sufficient to sustain Appellant’s conviction for

third-degree felony tampering with physical evidence, we need not address the State’s

third ground for review, 11 and we reverse the judgment of the court of appeals and

remand the cause for the court of appeals to address Appellant’s remaining issues.

Delivered: May 11, 2022

Publish




       11
         Because we conclude that the evidence is legally sufficient to sustain
Appellant’s conviction for tampering with physical evidence, we need not address
whether the court of appeals erred when it rendered an acquittal instead of reforming
Appellant’s conviction to reflect that he was convicted of the lesser-included offense of
attempted tampering with physical evidence.